PER CURIAM.
The appeals in these two cases came on to be heard together, and the record, the briefs and the oral arguments have been duly considered: from all of which it appears that the sole assignment of error made by the appellants is that the verdict of the jury for $20,000 damages awarded appellee Gates W. Kidd and the verdict of the jury for $10,000 awarded Helen M. Kidd were so excessive as to evidence passion, prejudice and caprice on the part of the jury, and that the district judge abused his discretion in sustaining the verdicts and entering judgments thereon;
And this court being of opinion that, for the reasons stated in the orders overruling the motions for a new trial made by the respective appellants the district judge did not abuse his discretion in denying the motions for new trial;
The judgments entered on the respective verdicts are affirmed.